DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Objections
Claim 1 is objected to because of the following informalities:  
“and” appears in ln 2 and should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 2, 5, and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite how close in time the primary short circuit and the dampening element can be activated to be “substantially” simultaneous.
The term “PAS” in claims 8, and 10-20 is undefined and renders the claims indefinite. Applicant should define as “Parking Assist Sensor (PAS)” in at least claims 8, 10, and 19.
In claim 17, the limitation “a second capacitor” is recited. However, there is not another capacitor recited in claim 17 or claims it is dependent on (claims 10 and 16). Therefore, “second capacitor” is indefinite because it implies a first capacitor which is not claimed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kutej US 20190079173 A1.

Regarding claim 19, Ketuj teaches a process comprising: 
detecting a change in a first signal generated by a PAS sensor (PAS sensor 104 in Fig. 1; Fig. 5, [0037-43]); 
wherein the first signal is generated during at least a reverberation period (Fig. 5, [0037-43]); and 
activating a primary short circuit, coupled to a primary side of a transformer, a determined time after detecting the change in the first signal (switches 404 and 406 are closed to short circuit the primary side of the transformer M1, Fig. 4; activated after drive stage time 504 in Fig. 5  [0035-43]); 
wherein a secondary side of the transformer is coupled to the transducer (transformer M1 coupled to transducer PZ in Figs. 3 and 4); and 
wherein upon activation of the primary short circuit a parallel resonance otherwise arising during the reverberation period is mitigated ([0036]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kutej US 20190079173 A1 in view of Phanse US 6798828 B1.

Regarding claim 1, Kutej teaches a process comprising: 
activating a primary short circuit coupled to a primary side of a transformer (switches 404 and 406 are closed to short circuit the primary side of the transformer M1, Fig. 4, [0035, 36]); and 
a dampening element coupled to a transducer coupled to a secondary side of the transformer (damping proceeds with introduction of energy dissipation resistance R1 between terminals of the piezoelectric element PZ, Fig. 4, [0039]); 
wherein the transducer generates a received signal during at least a transmission period and a reverberation period (Fig. 5, [0037, 42]); and 
wherein the dampening element is coupled to the transducer and configured to dampen the received signal during at least a portion of a reverberation period (R1 will dampen the received signal all the time, Fig. 4, [0039]).
Kutej doesn’t explicitly teach activating the dampening element.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 2, Kutej as modified above teaches the process of claim 1, 
Kutej does not explicitly teach wherein the primary short circuit and the dampening element are activated substantially simultaneously.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse (DC offset occurs when the primary short circuit is active according to applicant’s specification [0007], which would lead to the dampening element and primary short circuit being activated substantially simultaneously). This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 3, Kutej as modified above teaches the process of claim 1, wherein the primary short circuit is coupled to a set of first inductive coils of the transformer (switches 404 and 406 are closed to short circuit the primary side of the transformer M1, Fig. 4; primary windings; [0035, 36]); 
wherein the secondary side of the transformer includes a second inductive coil (transformer M1 and secondary winding, Fig. 4; [0035]); 
wherein activation of the primary short circuit mitigates a parallel resonance ([0036]) arising from a combination of the second inductive coil (Right side of M1 in Fig. 4, and secondary winding in [0035]), a transducer parallel capacitor (CP in Fig. 4), and an external capacitor (C3 in Fig. 4); and 
wherein during activation of the primary short circuit the received signal is increased by a DC shift voltage. (circuit in Fig. 4 is equivalent to circuit in Applicant’s Fig. 1A which gives rise to a DC shift voltage, Applicant’s [0044])

Regarding claim 4, Kutej as modified above teaches the process of claim 3, 
Kutej does not explicitly teach wherein the dampening element, when activated, dampens the DC shift voltage.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 5, Kutej as modified above teaches the process of claim 4, 
Kutej does not explicitly teach wherein the primary short circuit and the dampening element are activated substantially simultaneously.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse (DC offset occurs when the primary short circuit is active according to applicant’s specification [0007], which would lead to the dampening element and primary short circuit being activated substantially simultaneously). This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 6, Kutej as modified above teaches the process of claim 1, wherein the received signal is dampened by the dampening element prior to amplification of the received signal by an amplifier (dampening element R1 dampens received signal before amplification of received signal by amplifier 308 in Fig. 4).

Regarding claim 7, Kutej as modified above teaches the process of claim 3, wherein activation of each of the primary short circuit and the dampening element facilitates at least one operation comprising: 
mitigating the parallel resonance during a reverberation period measurement ([0036]); 
Kutej does not explicitly teach dampening the DC shift voltage.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 8, Kutej as modified above teaches the process of claim 7, wherein the at least one operation further comprises: 
accelerating an earlier and more precise measurement, during the reverberation period, of at least one operating characteristic for the PAS sensor (analyze characteristics of a parking assist sensor transducer including resonance frequency and quality factor; PAS 104 in Fig. 1; decreasing reverberation magnitude below threshold 511 allows earlier and more precise measurement; [0023, 32, 36-43]).

Regarding claim 9, Kutej as modified above teaches the process of claim 1, wherein the at least one operating characteristics is an operating frequency for the transducer (analyze characteristics of a parking assist sensor transducer including resonance frequency and quality factor, [0032. 45, 46]).

Regarding claim 10,  Kutej teaches a PAS sensor (PAS 104 in Fig. 1) comprising: 
a transformer having a primary side and a secondary side (transformer M1 in Fig. 4); 
a primary short circuit coupled to the primary side of the transformer (switches 404 and 406 are closed to short circuit the primary side of the transformer M1, Fig. 4, [0035, 36]); 
a transducer, coupled to the secondary side of the transformer, configured to generate a received signal (piezoelectric element PZ in Fig. 4, [0034-36]); 
wherein the received signal is generated over at least a reverberation period and an echo period (Fig. 5, [0037-43]); and 
a dampening element, coupled to the transducer, configured to dampen the received signal during at least a portion of the reverberation period (damping proceeds with introduction of energy dissipation resistance R1 between terminals of the piezoelectric element PZ, Fig. 4, [0039]). 
Kutej does not explicitly teach the dampening element is configured to dampen a DC shift voltage in the received.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 11, Kutej as modified above teaches the PAS sensor of claim 10 further comprising: 
a controller configured to activate the primary short circuit (sensor controller 302 in Fig. 3, [0026-29, 61]); and 
wherein upon activation of the primary short circuit and absent dampening of the DC shift voltage, a received signal amplitude is increased by the DC shift voltage above a receiver input limit (circuit in Fig. 4 is equivalent to circuit in Applicant’s Fig. 1A which gives rise to a DC shift voltage, Applicant’s [0044]).
Kutej does not explicitly teach a controller configured to activate the dampening element
However, Phanse teaches activating a DC offset correction circuit by a DC offset correction controller (DC offset correction circuit 125 controlled by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element using a controller when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 12, Kutej as modified above the PAS sensor of claim 11, 
Kutej does not explicitly teach wherein upon activation of the dampening element, the DC shift voltage is dampened.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.


Regarding claim 13, Kutej as modified above teaches the PAS sensor of claim 12,  determination of at least one operating characteristic of the PAS sensor (analyze characteristics of a parking assist sensor transducer including resonance frequency and quality factor; PAS 104 in Fig. 1; decreasing reverberation magnitude below threshold 511 allows earlier and more precise measurement; [0023, 32, 36-43]).
Kutej does not explicitly teach wherein dampening of the DC shift voltage facilitates earlier and more precise determination of at least one operating characteristic of the PAS sensor.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure and allow and earlier and more precise measurement.

Regarding claim 14, Ketuj as modified above teaches the PAS sensor of claim 13, wherein the at least one operating characteristic is an operating period for the transducer (measures actuation period, [0032, 41]).

Regarding claim 15, Ketuj as modified above teaches the PAS sensor of claim 14, wherein the controller is further configured to: 
determine when the transducer has entered into the reverberation period (reverberation period occurs after driving stage is complete, [0036, 61]); and 
activate the primary short circuit ([0036, 61]).
	Ketuj does not explicitly teach after a settling stage, activating each of the primary short circuit and the dampening element.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present using a delay (DC offset correction circuit 125 controlled by DC offset correction controller 160 and the controller includes delay element 260; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the primary short circuit and dampening element when a DC offset is present after a settling period similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 20, Ketuj teaches the process of claim 19, further comprising: a dampening element (R1 in Figs. 3 and 4, [0039])
measuring, at an earlier time during the reverberation period and more precisely than would occur absent activation of at least the primary short circuit, at least one operating characteristic for the PAS sensor (analyze characteristics of a parking assist sensor transducer including resonance frequency and quality factor; PAS 104 in Fig. 1; decreasing reverberation magnitude below threshold 511 allows earlier and more precise measurement; [0023, 32, 36-43]).
Ketuj does not teach:
activating a dampening element; 
wherein the dampening element is coupled to the transducer and configured to dampen a received signal during at least a portion of the reverberation period; 
wherein the primary short circuit and the dampening element are activated substantially simultaneously; 
wherein the dampening element, when activated, decreases the received signal while the primary side short is activated; and 
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse (DC offset occurs when the primary short circuit is active according to applicant’s specification [0007], which would lead to the dampening element and primary short circuit being activated substantially simultaneously during the reverberation period and would decrease the received signal). This would minimize the time period when the received signal has a larger magnitude than the system can measure.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kutej US 20190079173 A1 in view of Phanse US 6798828 B1 and further in view of Pompei US 6661285 B1.

Regarding claim 16, Ketuj as modified above teaches the PAS sensor of claim 10, wherein dampening element further comprises: 
a first dampening resistor (R1 in Figs. 3, 4) coupled to each of the transducer and a high terminal of a low noise amplifier (308 in Figs. 3, 4); and 
the first dampening resistor to a second potential (other side of R1 in Figs. 3, 4).
Ketuj does not teach a first dampening switch switchable coupling the first dampening resistor to a second potential.
	Pompei teaches a damping resistor (Col. 1 ln. 59 – Col. 2 ln. 4) and switches coupled to different potentials (110-116 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to use a switch to couple the dampening resistor to a second potential similar to Pompei. This would allow control over when dampening occurs.

Regarding claim 17, The PAS sensor of claim 16, further comprising: 
a second capacitor having a first end coupled to the transducer and a second end coupled to each of the first dampening resistor and to the high terminal of the low noise amplifier (C1 is coupled to R1, the transducer PZ, and the high terminal of the low noise amplifier 308 in Fig. 4); and
 wherein when the primary short circuit is activated, and absent activation of the dampening element, the second capacitor increases the received signal by the DC shift voltage (circuit in Fig. 4 is equivalent to circuit in Applicant’s Fig. 1A which gives rise to a DC shift voltage, Applicant’s [0044]).

Regarding claim 18, The PAS sensor of claim 17, wherein the echo period begins when the received signal crosses an echo detection threshold (echo stage 514 in Fig. 5 and threshold 511, [0043]); and 
wherein the controller deactivates each of the primary side short and the dampening prior to the echo period beginning (short is active during reverberation stage 506 in Fig. 5, [0042].
Kutej does not explicitly teach deactivating the dampening prior to the echo period beginning.
Phanse teaches the DC offset correction circuit only cancels out the systematic offset (This offset would diminish before the echo period, Col. 6, lns. 17-29)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to deactivate the dampening prior to the echo period beginning similar to Phanse. This would allow the echo signal to be measured without dampening.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645